ON RECONSIDERATION
NORTHCUTT, Judge.
We previously affirmed the dismissal of a felony battery charge against Charles H. Smith, Jr., relying on the First District’s decision in State v. Warren, 755 So.2d 145 (Fla. 1st DCA), review granted, 767 So.2d 461 (Fla.2000), which involved materially identical facts. At that time, Warren was under review by the Florida Supreme Court based on the First District’s certification that its decision presented a question of great public importance. We certified the same question, and the State petitioned the Supreme Court to review our decision as well. Thereafter, the Supreme Court quashed Warren. State v. Warren, 796 So.2d 489 (Fla.2001). It has remanded this matter for our reconsideration in light of its decision in Warren.
Accordingly, we withdraw our June 8, 2001 opinion in this case, reverse the order dismissing the felony battery charge, and remand for further proceedings.
WHATLEY,1 J., and DANAHY, PAUL W., SENIOR Judge, Concur.